Mr. Justice Bailey
delivered the opinion of the court.
This action was brought by defendants in error to contest the election of plaintiffs in error as trustees of the town of Atwood.
In the matter of the People ex rel. Saunier v. A. C. Stratton et al., this court has just determined that the town of Atwood was not legally incorporated. There being no municipality, of course there can be no town trustees and the election out of which this action arose was a nullity.
There being no offices to contest for, the writ of error will be dismissed, and the action remande*67d with instructions to dismiss the same, each party to pay his own costs.

Remanded with instructions to dismiss.

Chief Justice Gabbert and Mr. Justice Goddard concur.